Citation Nr: 1426549	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), psychosis and depressive disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO in December 2013 for further development.  


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD in accordance with DSM-IV based on a corroborated stressor event in service; a chronic psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 


Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the Veteran was notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in March 2010, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the Veteran of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records (STRs), VA treatment records, and non-VA treatment records are associated with the claims file.  He was afforded a VA psychological examination in January 2014 pursuant to the Board's remand.  38 C.F.R. § 3.159(c)(4).  The examiner elicited a history, conducted appropriate psychological testing, and performed a full clinical examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, psychosis and depressive disorder, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Board notes that a March 2013 VA mental health note indicates that the Veteran reported receiving "good news about his SSDI."  His "SSI" is referenced in subsequent treatment notes.  VA is required to obtain relevant Social Security Administration (SSA) records.  See 38 C.F.R. § 3.159(c)(2).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  Here, neither the Veteran nor the record provides a reason to believe any outstanding SSA records would be relevant to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  The reference to his SSDI does not indicate which disability he received benefits for.  Thus, a remand for their procurement would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 


Analysis

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis that conforms to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted for an acquired psychiatric disability, to include PTSD, psychosis and depressive disorder.  

In a February 2010 statement, the Veteran asserted he experienced PTSD due to in-service stressors.  The Board finds, however, that service connection for PTSD cannot be granted because the Veteran does not currently have a competent diagnosis of PTSD based on an in-service stressor for which service connection can be granted.

The VA afforded the Veteran a PTSD examination in January 2014 pursuant to the Board's remand.  After reviewing the claims file and the Veteran's treatment records and extensively interviewing the Veteran, the examiner, a psychologist, indicated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  He found that he could not offer a reasonable opinion regarding the Veteran's current diagnoses, the onset of his symptoms, and any relation it may or may not have to his military service without resorting to speculation because the Veteran "was not forthcoming in the evaluation, and what he did report was inconsistent with records."  The examiner addressed each of the Veteran's alleged stressors, but did not find that they met the criteria for a PTSD diagnosis.  The Veteran asserted he had been beaten in service because he would not accept a dishonorable discharge.  The Veteran was "vague with the description of this incident and could not offer any concrete details of what allegedly happened."  The examiner found that he could not determine whether this alleged stressor supports a PTSD diagnosis or not without resorting to speculation because of the Veteran's vague and generalized description.  The examiner found the Veteran's second alleged stressor, witnessing another service member strike the ground and live after a parachute failed to open, to be implausible.  He found the Veteran's third alleged stressor, that another service member grabbed his scrotum, did not meet the criteria of a PTSD diagnosis because the Veteran's account of the incident was inconsistent with what he had described to another VA examiner in July 2010.  The examiner also noted that that the Minnesota Multiphasic Personality Inventory-2 Restructured Form test (MMPI-2) indicated that the Veteran "likely exaggerated symptom claiming."

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is a medical opinion that must be supported by explanation of rationale.  The Court stated that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In this case the examiner explained why he could not offer an opinion regarding a diagnosis and etiology.  The Board finds that it is clear on the record that the inability to further opine on the matter is an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the matter.  

The Board acknowledges that the Veteran was diagnosed with PTSD prior to the January 2014 VA examination.  

In August 2007, a private physician indicated that she had diagnosed the Veteran with PTSD on a medical report form.  No etiology opinion was provided.  

In July 2010, a VA examiner, a psychologist, diagnosed the Veteran with PTSD, but secondary to severe and persistent childhood sexual abuse.  The examiner considered the Veteran's alleged in-service stressors, but found that they did not meet the criteria for a PTSD diagnosis.  The examiner also found the Veteran to be an unreliable historian and noted that his MMPI-2 test indicated the Veteran's profile was judged to be unreliable and uninterpretable.  He concluded that "it is implausible to attribute any of the Veteran's current psychological distress" to service.  

In his October 2010 notice of disagreement, the Veteran argued that the July 2010 examiner incorrectly related his PTSD to his childhood and not his military experiences.

His VA treatment records also contain PTSD diagnoses.  A June 2010 VA mental health note shows a registered nurse diagnosed the Veteran with PTSD.  A July 2010 VA psychiatry note also includes a PTSD diagnosis.  A July 2011 note indicates that the Veteran completed a VA residential PTSD treatment program.  The discharge summary notes that the Veteran was diagnosed with PTSD and "processed traumatic events related to his childhood sexual abuse, physical abuse, and neglect.  He also processed some stressors that occurred for him while in the military."  VA progress notes show that he was noted to still be experiencing PTSD until September 2013, when a VA psychiatrist noted the Veteran's PTSD was not active.  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  The facts of the present case are clearly distinguished from those of McClain.  Here, while the Veteran's PTSD was noted to not be active in September 2013, the July 2010 and January 2014 VA examiners found the Veteran to be an unreliable historian and that his alleged in-service stressors did not support a PTSD diagnosis.  

The Board acknowledges the Veteran's own assertions that he experiences PTSD due to in-service stressors, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide a medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

The Board notes that while the July 2011 PTSD treatment program discharge summary indicates that the Veteran processed some stressors that occurred while in the military, it does not specify that they met the criteria for a PTSD diagnosis or provide any explanation.  Instead, the report emphasized the "traumatic events related to his childhood sexual abuse, physical abuse, and neglect."  Against this factual background, the Board finds that the VA medical examiners' medical opinions are the most probative evidence in this case.  The Board notes that another examination was requested upon remand because the Veteran had been diagnosed with additional psychiatric disabilities subsequent to the July 2010 examination.  However, the July 2010 examination is still probative with regard to the Veteran's PTSD claim.  Both examiners reviewed the Veteran's claims file, extensively interviewed the Veteran and clinically evaluated him. Thus, on review, the Board finds that the totality of evidence fails to support a diagnosis of PTSD. 

In the absence of a current diagnosed disability for which service connection can be granted, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board finds that the Veteran does not currently have PTSD for which service connection can be granted.  

The Veteran has been diagnosed with other acquired psychiatric disabilities.  He was diagnosed with alcohol dependence syndrome in May and June 1983.  A hospital discharge summary shows that the Veteran was diagnosed with alcohol dependence syndrome in February 1985.  A psychologist found him to be moderately depressed in March 1985.  Another hospital discharge summary indicates he was diagnosed with alcoholism and chemical dependency in September 1987.  In April 2007, the Veteran sought emergency treatment at a private hospital.  A physician diagnosed him with depression.  In August 2007, a private physician indicated she had diagnosed the Veteran with depression and polysubstance dependence on a medical report form.  No etiology opinion was provided.  A January 2008 VA mental health progress note shows the Veteran was diagnosed with substance-induced psychosis and polysubstance dependency.  In March 2008, another physician diagnosed the Veteran with psychosis, not otherwise specified (NOS), on a medical report form.  In December 2009, a VA physician diagnosed psychosis, NOS.  A January 2010 VA mental health note shows he was assessed with major recurrent depression with history of psychotic features.  Another January 2010 note shows he was diagnosed with mood disorder, NOS.  A VA psychiatrist made a "working diagnosis" of schizoaffective disorder, bipolar type, in June 2010.  The July 2010 VA examiner also diagnosed the Veteran with antisocial personality disorder.  He was noted to be experiencing anxiety NOS in an August 2011 mental health group counseling note.  Thus, the remaining question is whether any such disabilities are related to the Veteran's service.  

His STRs show no suggestion of any psychiatric distress or complaints.  Notably, the Veteran appears to have checked the appropriate boxes in his February 1976 medical history form for his separation to expressly deny experiencing depression or excessive worry and nervous trouble of any sort.  An October 1976 separation examination indicates a psychiatric evaluation was normal.  

In a December 2007 letter, the Veteran's cousin said he believed the Veteran experienced depression, implying it was related to his service.  

In a February 2010 statement, the Veteran alleged he was attacked by a fellow service member while on active duty in Japan.  As a result, he alleged that he was sent to Camp Hanson, where he was mistreated.  He said he still has depression, mood swings, paranoia and terrible thoughts as a result.  In a July 2011 statement, he alleged that while serving at Marine Corps Base Camp Pendleton, he saw another service member strike the ground after a parachute failed to open.  He said the event was stressful and still causes him nightmares.  

As noted, the Board requested a psychiatric examination upon remand because the record reflected that the Veteran had been diagnosed with additional psychiatric disabilities subsequent to the July 2010 examination.  The January 2014 examiner found that he could not offer an opinion about the Veteran's current psychiatric diagnoses, the onset of his symptoms, and any relation they may have to service without resorting to mere speculation because the Veteran was an unreliable historian and provided vague responses.  The examiner's medical opinion was that no probability of a link between any current any acquired psychiatric disability and military service could be determined from the available information without a resort to speculation.  Service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102; see also  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is competent to make lay statements describing features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 298 (1995).  However, the Board finds his assertion that he has experienced an acquired psychiatric disability since service is not credible when viewed against the overall evidence.  The Veteran's current assertions of an acquired psychiatric disability during and since service are inconsistent with his actions.  Service treatment records do not show that the Veteran reported any psychiatric symptoms although he did report other medical problems.  He expressly denied depression or excessive worry and nervous trouble of any sort at the time of discharge examination.  In sum, the Board finds the Veteran's assertions of experiencing an acquired psychiatric disability since service is not credible.   

The Board acknowledges the Veteran's and his cousin's assertions that he has experienced acquired psychiatric disabilities as a result of service, but the evidence of record does not demonstrate that the Veteran or his cousin have the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran and his cousin are not competent to provide medical opinions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

There is otherwise no medical opinion attributing any of the Veteran's acquired psychiatric disabilities to service, nor is there any other evidence supporting the Veteran's contentions.  

Based on the medical evidence of record, the Board must conclude that service connection for any acquired psychiatric disability, to include PTSD, psychosis and depressive order, is not warranted.  The Veteran does not have a current diagnosis of PTSD for which service connection can be granted.  Furthermore, service treatment records do not indicate that the Veteran suffered from any type of psychiatric disability while in service.  Even though the Veteran does currently suffer from acquired psychiatric disabilities, the Board finds that there is no competent, credible evidence linking the Veteran's current psychiatric disabilities to his service or suggesting in-service symptoms potentially indicative of a psychiatric disability.  Furthermore the Board finds that there is no credible, competent evidence showing onset of a psychosis within one year of the Veteran's date of discharge. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, psychosis and depressive disorder, is not warranted.  The appeal is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


